Exhibit 10.1

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) is made and
entered into as of September 28, 2012 (the “Effective Date”) by and between
PowerSecure International, Inc., a Delaware corporation (the “Company”), and
Gary J. Zuiderveen, an individual who resides in Denver, Colorado (“Officer”).

Recitals

WHEREAS, Officer is the Vice President of Financial Reporting, Principal
Accounting Officer and Controller of the Company; and

WHEREAS, the Company and Officer entered into an Employment and Non-Competition
Agreement on April 16, 2007, which was amended on December 10, 2007 and amended
and restated on December 31, 2008 (as amended and restated, the “Prior
Employment Agreement”), setting forth the terms and conditions of Officer’s
employment with the Company; and

WHEREAS, the Prior Employment Agreement was set to expire on December 10, 2012;
and

WHEREAS, due to a change in Officer’s role with the Company due to corporate
events, the Company desires to terminate the Prior Employment Agreement and the
compensation arrangements set forth therein, and to continue to employ Officer
on the basis of new terms and conditions consistent with his anticipated future
role; and

WHEREAS, the continued involvement of Officer in the Company’s ongoing business
is vital to the success of the Company; and

WHEREAS, the Company desires to continue to employ Officer, and Officer desires
to continue to serve the Company, upon the terms and subject to the conditions
set forth herein;

Agreement

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Officer, intending to be legally bound hereby, agree as follows:

Section 1. Termination of Prior Employment Agreement. The Company and Officer
agree that the Prior Employment Agreement, and Officer’s employment and right to
post-compensation thereunder, shall be terminated effective as of the Effective
Date.

Section 2. Employment and Term.

(a) Employment. The Company hereby agrees to continue to employ Officer, and
Officer hereby agrees to continue to serve as an employee of the Company, upon
the terms and subject to the conditions set forth herein.



--------------------------------------------------------------------------------

(b) Term. The term of Officer’s employment hereunder shall continue until and
expire on December 31, 2015, unless earlier terminated in accordance with the
provisions of Section 5. The term of Officer’s employment hereunder is sometimes
hereinafter referred to as the “Employment Term.”

Section 3. Duties of Officer.

(a) General Duties and Responsibilities. During and throughout the Employment
Term, Officer shall faithfully and diligently, to the best of his ability, serve
as the Vice President of Financial Reporting, Principal Accounting Officer,
Controller and Assistant Secretary of the Company, and/or in such other or
additional management offices and capacities and with such additional titles and
duties as shall be designated by the Company’s Board of Directors (the “Board”)
during the Employment Term, shall have the authority and perform the duties and
responsibilities customary for such offices, and shall have such other duties as
may be assigned to him from time to time by the Board, by the Chief Executive
Officer of the Company (the “CEO”) or by the Chief Financial Officer of the
Company (the “CFO”). Officer shall perform his duties hereunder in accordance
with the policies from time to time established and amended by the Company and
in accordance with all applicable laws and regulations. Officer shall use his
best efforts to promote the best interests of the Company. Officer shall always
be subject to the direction, approval and control of the Board, the CEO and the
CFO in the performance of his duties. Officer acknowledges and agrees that he
may be required by the Company, without additional compensation, to perform
services for any other entity controlling, controlled by, under common control
with or otherwise affiliated with, the Company (any such entity hereinafter
referred to as an “Affiliate”), and to accept such office or position with any
Affiliate as the Board may reasonably require, including but not limited to
service as an officer and/or director of an Affiliate.

(b) Performance of Services. During and throughout the Employment Term, Officer
shall devote his full time, attention, skill, ability and energy during normal
business hours (and outside such hours when reasonably necessary to perform
Officer’s duties hereunder) exclusively to the business and affairs of the
Company and the performance of his duties under this Agreement. Officer shall
not, directly or indirectly, render any services of a business, commercial or
professional nature to any Person without the prior written consent of the
Board; provided, however, that the provisions this Section 3(b) shall not
preclude Officer from devoting time, ability, energy and attention outside
normal business hours throughout the Employment Term to reasonable participation
in community, civic, charitable or similar organizations, or the pursuit of
personal legal and financial affairs which do not interfere or conflict with the
performance of Officer’s duties hereunder and are not adverse to the business or
best interests of the Company.

(c) Place of Employment. Officer shall perform his services hereunder in Denver,
Colorado or at such other location as mutually agreed with the Board; provided,
however, that Officer agrees to undertake all reasonable travel required by the
Company to be conducted in connection with the business of the Company and the
performance of Officer’s duties hereunder.

Section 4. Compensation. During and throughout the Employment Term, as
compensation for the services performed and other covenants made by Officer to
the Company hereunder, the Company shall pay and provide or cause to be provided
to Officer the following:

 

2



--------------------------------------------------------------------------------

(a) Base Salary. Commencing September 30, 2012, the Company shall pay Officer a
base salary equal to $150,000 per year (the “Base Salary”), payable in
approximately equal installments in accordance with the Company’s customary
payroll practices.

(b) Bonuses.

(i) For 2012. Officer shall receive a bonus in the amount of $37,000 for his
services in fiscal 2012, payable on or before October 5, 2012.

(ii) After 2012. Officer shall not be entitled to receive any bonuses or any new
equity grants or awards after fiscal 2012.

(c) Employee Benefit Plans. Officer shall be entitled to participate in all
pension, 401(k), retirement, life, disability and health insurance,
hospitalization, major medical and other the employee benefit plans and
arrangements, if any (as in effect and as amended from time to time), to the
extent that his position, tenure, salary, age, health and other qualifications
make him eligible to participate, generally made available by the Company to
comparable level employees, subject to and on a basis consistent with the terms,
rules and regulations, conditions and overall administration of such plans and
arrangements. Notwithstanding the foregoing sentence, the Company may
discontinue at any time any such the employee benefit plan or arrangement, to
the extent permitted by the terms of such plans or arrangements, and shall not
be required to compensate Officer for the elimination of any such employee
benefit plans or arrangements.

(d) Expenses. The Company shall, upon presentment by Officer of appropriate
receipts and vouchers therefor, reimburse Officer for all reasonable, ordinary
and necessary out-of-pocket business expenses incurred by Officer in connection
with the performance of his duties under this Agreement, provided that such
expenses are incurred and accounted for in accordance with and subject to the
normal policies and procedures of the Company.

(e) Vacation. Officer shall be entitled to reasonable paid vacation time in
accordance with the policies of the Company applicable to executive officers of
the Company.

(f) Contract Termination Payment. In consideration for Officer agreeing to
terminate his Prior Employment Agreement and the compensation arrangements
thereunder, including his rights to bonuses and post-termination compensation,
the Company shall pay to Officer the sum of $514,600, payable on or before
October 5, 2012.

(g) Clawback. Notwithstanding any other provision of this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Officer pursuant to this Agreement or under any other arrangement with the
Company, which is subject to recovery under any law, governmental regulation or
stock exchange listing requirement, or pursuant to any compensation policy
adopted by the Company, shall be subject to such deductions, clawback and
recovery as may be required to made pursuant to such law, governmental
regulation, stock exchange listing requirement or policy.

 

3



--------------------------------------------------------------------------------

Section 5. Termination of Employment. Notwithstanding the provisions of
Section 2, the Employment Term and Officer’s employment hereunder shall
terminate as follows:

(a) Death. Officer’s employment hereunder shall automatically terminate upon his
death, and the Company shall pay to his designated beneficiaries (or, if none,
to his estate) the pro rata portion of his Base Salary and all other accrued and
vested but unpaid compensation through the date of his death.

(b) Disability. The Company shall have the right, in its sole discretion, to
terminate Officer’s employment hereunder in the event of Officer’s Disability
(as defined below) upon giving at least 30 days written notice to Officer of its
intention to terminate Officer’s employment. In such event, the Company shall
pay to Officer the pro rata portion of his Base Salary and all other accrued and
vested but unpaid compensation through the date of termination. For purposes of
this Agreement, “Disability” means the physical or mental inability of Officer,
due to illness, accident or other incapacity, to effectively perform the
essential functions of his duties hereunder for any period of 90 consecutive
days, or 180 days during any twelve-month period, or which results from an
incapacity determined to be total and permanent as determined by an independent
physician selected by the Company.

(c) By the Company. The Company shall have the right, in its sole discretion,
with or without cause, to terminate Officer’s employment hereunder at any time
effective upon the giving of 120 days written notice of such termination to
Officer (or at such later date as the notice provides). In such event, Officer
shall be entitled to receive the following: (i) all amounts of the Base Salary
and any bonuses and other earned but unpaid compensation that are earned,
accrued or vested but unpaid through the date of termination; and (ii) any
rights and benefits of any of the employee benefits earned, accrued or vested
(including under any plans in which he was participating) as of the date of such
termination, subject to the terms and conditions of such plans and benefits, but
Officer shall not attain vested status in any plans or benefits in which he is
not vested on the date of termination.

(d) Termination by Officer. Officer agrees not to voluntarily terminate his
employment hereunder except by giving at least 120 days written notice to the
Company. Upon such voluntary termination by Officer, Officer shall be entitled
to receive the following: (i) the accrued but unpaid portion of his Base Salary
and any bonuses and other compensation that are earned, accrued or vested but
unpaid through the date of termination; and (ii) any rights and benefits of any
of the employee benefits earned, accrued or vested (including under any plans in
which he was participating) as of the date of such termination, subject to the
terms and conditions of such plans and benefits, but Officer shall not attain
vested status in any plans or benefits in which he is not vested on the date of
termination.

(e) Expiration of Employment Term. In the event of the expiration of the
Employment Term, Officer shall be entitled to receive (i) all amounts of the
Base Salary and any bonuses and other compensation earned, accrued or vested but
unpaid through the date of expiration, and (ii) any rights and benefits of any
of the employee benefits earned, accrued or vested (including under any plans in
which he was participating) as of the date of such termination, subject to the
terms and conditions of such plans and benefits, but Officer shall not attain
vested status in any plans or benefits in which he is not vested on the date of
termination.

 

4



--------------------------------------------------------------------------------

(f) No Further Obligation to Officer. The payments and benefits (if any)
required to be made or provided to Officer pursuant to this Section 5 shall be
in full and complete satisfaction of, and shall constitute the full settlement
and release of the Company by Officer with regard to, all obligations of the
Company owed to Officer pursuant to this Agreement. After the date of
termination of Officer’s employment hereunder, the Company shall have no further
obligations to Officer under this Agreement except as otherwise set forth
herein.

(g) Survival of Officer’s Obligations. Notwithstanding the termination of this
Agreement by either party hereto for any reason, the obligations of Officer
under Section 6 and the other provisions thereof shall survive the termination
or expiration of this Agreement or Officer’s employment hereunder and shall
remain in full force and effect for the period provided therein.

(h) Section 409A Savings Clause. The Company intends that any and all
post-employment compensation under this Agreement satisfy the requirements of
Section 409A and any regulations or guidance promulgated thereunder to avoid the
imposition of excise taxes thereunder, and the provisions of this Agreement
shall be interpreted in a manner that is consistent with such intention.
Notwithstanding any other provision of this Agreement, no deferred compensation
shall be granted, deferred, accelerated, extended, paid out, or modified under
this Agreement in a manner that would result in the imposition of an additional
tax under Section 409A upon Officer. In the event that it is reasonably
determined by the Company that, as a result of Section 409A, payments in respect
of any post-employment compensation distribution may not be made at the time
contemplated by the terms of this Agreement without causing Officer to be
subject to taxation under Section 409A, the Company will make such payment on
the first day that would not result in the Officer incurring any tax liability
under Section 409A. Except as provided in Section 409A, the time or schedule of
any post-employment payment to Officer under this Agreement cannot be
accelerated.

(i) Resignation of Other Positions. Upon the termination of Officer’s employment
hereunder for any reason, Officer agrees that he shall be deemed to have
resigned, effective upon the date of termination (unless he resigns earlier
therefrom) from any and all positions that Officer then holds as an officer
and/or director (or other similar position) of the Company or any of its
subsidiaries or other Affiliates.

(j) Return of Company Property. Immediately upon request, Officer shall return
to the Company (i) all corporate property and equipment in his possession,
custody or control, including without limitation all Company vehicles, credit
cards, telephone call cards, keys, key cards, access cards, pass cards,
identification cards, security devices, computers, laptops and peripheral
devices, equipment, Company-owned cell phones and personal digital assistants,
computer access codes, disks and any other physical or personal property of the
Company that Officer received, prepared, or helped to prepare in connection with
his employment in the same condition as when provided to Officer, reasonable
wear and tear excepted; and (ii) any and all books, records, files, documents,
data, manuals, notes, designs, specifications, diskettes, tapes, flash or thumb
drives or other removable information storage devices, or materials of any kind,
whether written or electronically created or stored, in Officer’s possession,
custody or control which contain, relate to or refer to any Confidential
Information (as defined below) or otherwise relate to the Company, its products
or services, or Officer’s employment with the Company, including all datasheets,
files, memoranda, emails, records, software, disks, instructional manuals,
without retaining any copies, in whole or in part, in any form or media.

 

5



--------------------------------------------------------------------------------

Section 6. Covenants. In consideration in part for the compensation to be paid
to Officer hereunder by the Company, and in order to induce the Company to enter
into this Agreement, Officer hereby makes the following covenants to the
Company:

(a) Covenant Not to Compete. During the Employment Term and for a period of two
(2) years thereafter regardless of the reason for the termination of Officer’s
employment hereunder (the “Restricted Period”), Officer shall not, directly or
indirectly, alone or in association with others, whether as owner, shareholder,
employee, officer, director, partner, manager, member, lender, investor,
consultant, principal, agent, independent contractor, co-venturer or in any
other capacity, invest in, engage in, have a financial interest in, be in any
other way connected or affiliated with, or render advice or services to, any
Person that is in competition with the Company in the United States or in any
other country in which the Company does a material amount of business or
otherwise has material operations.

(i) Competition with the Company. For purposes of this Agreement, (A) the phrase
“in competition with the Company” shall be deemed to include competition with
the Company and its subsidiaries and Affiliates, or their respective successors
or assigns, or the businesses of any of them, and (B) a business shall be deemed
to be in competition with the Company if it is engaged in any business activity
or has products or services that are the same or similar to the business
activities, products or services of the Company during the Employment Term.
Notwithstanding the foregoing, nothing herein contained shall prevent Officer
from acquiring and holding for investment up to five percent (5%) of any class
of securities of any corporation, if such securities are listed or traded on a
national securities exchange or the Nasdaq Stock Market or in the
over-the-counter market.

(ii) Interpretation of Covenant. The parties hereto acknowledge and agree that
the duration and area for which the covenant not to compete set forth in this
Section 6(a) is to be effective are fair and reasonable and are reasonably
necessary for the protection of the Company and its business and good will, and
Officer hereby waives any objections to or defenses in respect thereof. In the
event that any court determines that any portion of the time period or the area,
or both of them, are unreasonable, arbitrary or against public policy, and that
such covenant is to such extent unenforceable, illegal or invalid, the parties
hereto agree that this Section 6(a) shall be deemed amended to delete therefrom
such provisions or portions adjudicated to be unenforceable, illegal or invalid
so that the covenant shall remain in full force and effect for the greatest time
period and in the greatest geographical area that would render it enforceable,
legal and valid. The parties intend that the covenant set forth in this
Section 6(a) shall be deemed to be a series of separate covenants, one for each
and every county of each and every state of the United States of America and one
for each and every political subdivision of each and every other country where
the covenant is intended to be effective and is not proscribed by law.

 

6



--------------------------------------------------------------------------------

(b) Covenant Regarding Disclosure or Use of Confidential Information.

(i) Officer acknowledges that during the Employment Term and as a result of his
employment by the Company, he has and will continue to learn, obtain and have
access to confidential and proprietary information regarding the business and
affairs of the Company and its Affiliates. Officer hereby agrees that at all
times during and after the Employment Term he shall keep strictly confidential
and hold in confidence all Confidential Information (as defined below), and
shall not, directly or indirectly, use any Confidential Information for
Officer’s own benefit or for the benefit of any other Person or divulge,
disclose, communicate or otherwise reveal any Confidential Information to any
Person in any manner whatsoever, other than to the directors, employees and
agents of the Company, and then only in the course of the Company’s affairs to
the extent necessary for them to perform services to and responsibilities on
behalf of the Company.

(ii) As used herein, “Confidential Information” means any and all information,
however documented, which is confidential property or otherwise non-public,
related to the business and affairs of the Company and its Affiliates,
including, but not limited to, their assets, properties, operations, finances,
practices, procedures, policies, methods, contracts, agreements and
arrangements, lending policies, pricing policies, price lists, financial plans,
business plans, financial information, financial projections, budgets, marketing
strategies and techniques; the identity and location of all past, present and
prospective customers, suppliers, affiliates, debtors, creditors, lenders,
employees, consultants, advisors, agents, distributors, wholesalers, clients and
others who have dealings with the Company; trade secrets, processes,
photographs, graphics, product specifications, formulas, compositions, samples,
inventions, ideas, research and development; patents, patent applications;
copyrights and copyright applications (in any such case, whether registered or
to be registered in the United States or any foreign country) applied for,
issued to or owned by the Company; any and all processes, computer programs and
software (including object code and source codes, database, technologies,
engineering or technical data, drawings, sketches or designs, manufacturing or
distribution methods or techniques; and any other information known to Officer
to be confidential, proprietary, secret or otherwise non-public information.

(iii) Officer hereby acknowledges and agrees that, as between the Company and
Officer, all of the Confidential Information, however documented, whether or not
developed, created or modified by Officer, is the exclusive property of the
Company.

(iv) Upon the termination or expiration of the Employment Term, Officer shall
leave with or return to the Company, without making or retaining any copies, or
other records of, all Confidential Information including all copies, summaries,
abstracts thereof and all memoranda, notes, records, reports, books, letters,
customer lists, manuals and other writings or documents whatsoever pertaining
thereto. Notwithstanding the foregoing, as used herein Confidential Information
does not mean or include any information that is generally available to the
public other than as a result of a direct or indirect disclosure by Officer.

(c) Covenants Regarding Business Relationships. Officer agrees that during and
throughout the Employment Term and the Restricted Period, except when acting on
behalf of the Company, he shall not, directly or indirectly, (i) employ,
solicit, induce, engage or cause any director, officer, employee, independent
contractor, consultant, salesman or other agent of the Company (whether now or
hereafter engaged by the Company) to (A) terminate his employment or engagement
with the Company, (B) accept employment or engagement or otherwise render
services to any other Person or business (wherever located, and regardless of
type of business conducted), or (C) interfere with the business of the Company;
or (ii) solicit any clients or customers of the Company or interfere in any
business relationship between the Company and any other Person, including any
Person who was at any time an employee, consultant, contractor, advisor,
supplier, lender or customer of the Company. Officer shall not, at any time
during or after the Employment Term, disparage the business reputation of the
Company or any of its shareholders, directors, officers, employees or agents or
take actions that are harmful to the Company’s good will with others.

 

7



--------------------------------------------------------------------------------

(d) Intellectual Property. During and throughout the Employment Term and the
Restricted Period, Officer agrees to disclose to the Company any and all ideas,
improvements, techniques, modifications, processes, inventions, developments,
discoveries, trade secrets, trademarks, service marks, copyrights, trade names,
business plans and any work of authorship (“Intellectual Property”) developed,
conceived, created, made, devised, discovered, acquired or acquired knowledge
of, by Officer during the Employment Term, either by himself or in conjunction
with any other Person, which relates in any way, directly or indirectly, or may
be useful in any manner in the business of the Company or its Affiliates, and
any such item that is based upon or utilizes Confidential Information, whether
or not the Company or its Affiliates obtains a patent, trademark, service mark
or copyright thereon. Officer hereby agrees that the Intellectual Property shall
become and remain the sole and exclusive property of the Company. Officer hereby
acknowledges that all of Officer’s writing, works of authorship and other
Intellectual Property are works made for hire and the property of the Company,
including patents, trademarks, service marks, copyrights and other intellectual
property rights pertaining thereto. Officer shall, at the request and cost of
the Company or any of its Affiliates, render assistance as the Company deems
necessary or desirable to secure, prosecute and/or defend the rights thereto by
patent, trademark, service mark, copyright to otherwise to the Company or its
Affiliates, including without limitation the assignment, transfer and conveyance
to the Company or its Affiliates of all of Officer’s right, title and interest
in and to the Intellectual Property.

(e) Officer’s Acknowledgment. The Company spends considerable amounts of time,
money and effort in developing and maintaining good will in its industry.
Officer agrees the covenants contained within this Section 6 (i) are reasonable
and necessary in all respects to protect the goodwill, trade secrets,
confidential information, and business interests of the Company; (ii) are not
oppressive to Officer; (iii) do not impose any greater restraint on Officer than
is reasonably necessary to protect the goodwill, trade secrets, confidential
information and legitimate business interests of the Company; and (iv) will not,
upon the termination, of Officer’s employment with the Company for any reason
whatsoever, cause Officer to be unable to earn a living that is suitable and
acceptable to Officer.

(f) Equitable Relief. Officer hereby acknowledges and agrees that his services
to be rendered to the Company hereunder and his obligations contained in this
Section 6 are of special, unique and personal character which gives them a
peculiar value to the Company, that the Company cannot be reasonably or
adequately compensated in money damages in an action at law in the event Officer
breaches any obligations under this Section 6, and that the provisions of this
Section 6 are reasonable and necessary to protect the business of the Company.
Officer therefore expressly agrees that, in addition to any other rights or
remedies which the Company may have at law or in equity or by reason of any
other agreement, the Company shall be entitled to injunctive and other equitable
relief in the form of temporary, preliminary and permanent injunctions without
posting bond or other security in the event of any actual or threatened breach
of any such obligation by Officer and without the necessity of proving actual
damages, and to discontinue any salary, bonus, benefits and/or insurance
continuation provided hereunder. Nothing in this Agreement shall be construed to
prohibit the Company from pursuing any other remedy, and Officer agrees that all
remedies of the Company are cumulative.

 

8



--------------------------------------------------------------------------------

(g) Nature of Covenants. Officer’s covenants in Section 6 are independent
covenants, and the existence of any claim by Officer against the Company under
this Agreement or otherwise will not excuse Officer’s breach of, or waive
Officer’s obligation to perform, any covenant in this Section 6. If Officer’s
employment hereunder terminates for any reason, or the Employment Term expires,
this Section 6, and the other terms and conditions of this Agreement necessary
or appropriate to enforce the covenants of Officer in Section 6, shall survive
and remain in full force and effect.

Section 7. Representations and Warranties of Officer. Officer represents and
warrants to the Company that (a) Officer is under no contractual or other
restriction, arrangement or obligation which is or will be breached by or in
conflict or inconsistent with his execution and delivery of this Agreement, the
performance of his duties hereunder, or the other rights of the Company
hereunder, and (b) Officer is under no physical or mental disability or
incapacity that would hinder the performance of his duties under this Agreement.

Section 8. Consolidation, Merger or Sale of Assets. Nothing in this Agreement
shall preclude the Company from consolidating with, merging into, or
transferring all or substantially all of its assets to another entity which
assumes all of the Company’s obligations and undertakings hereunder. Upon such a
consolidation, merger or transfer of assets, the term “Company” as used herein
shall mean such other entity, and this Agreement shall continue in full force
and effect.

Section 9. Officer Acknowledgment; Counsel. Officer acknowledges by executing
this Agreement and delivering it to the Company that (i) he has read all of the
terms and conditions hereof, including his obligations, covenants,
representations and warranties to the Company; (ii) the covenants of Officer in
Section 6 are essential elements of this Agreement, and the Company would not
have entered into this Agreement without Officer’s agreement to comply with such
covenants; (iii) each and every term, covenant and restriction in this Agreement
is reasonable and necessary for the proper protection of the Company’s business;
and (iv) he has been advised by the Company that he should consult with
independent counsel of his choice and have such counsel review this Agreement
and render advice thereon to Officer, and Officer has either done so or
voluntarily elected not to do so.

Section 10. Taxes. All payments required to be made by the Company hereunder to
Officer shall be subject to withholding of such amounts relating to taxes as the
Company may reasonably determine it should withhold pursuant to any applicable
federal, state or local law or regulation. In lieu of withholding such amounts,
in whole or in part, the Company may, in its sole discretion, accept other
provision for payment of taxes, provided it is satisfied that all requirements
of law affecting its responsibilities to withhold such taxes have been
satisfied.

Section 11. No Attachment. Except as required by law, no right to receive
payment under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy, or similar process of assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.

 

 

9



--------------------------------------------------------------------------------

Section 12. General Provisions.

(a) Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the internal substantive laws of the State of
Delaware, without giving effect to any conflict or choice of law principles or
rules.

(b) Amendment. This Agreement may not be amended or modified in whole or in part
in any manner except in a writing which makes reference to this Agreement
executed by both parties hereto.

(c) Assignment. Neither the Agreement, nor any rights, obligations or duties
hereunder, may be assigned or delegated by any party hereto without the prior
written consent of the other party hereto; provided, however, that this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company upon any sale of all or substantially all of the
Company’s stock or assets, or upon any merger, consolidation or reorganization
of the Company with or into any other Person, so long as such successors or
assigns assume all of the Company’s obligations hereunder. As used in this
Agreement, the term “Company” shall be deemed to refer to any such successor or
assign of the Company referred to in the preceding sentence.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.

(e) Entire Agreement.

(i) This Agreement sets forth the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersedes in their
entirety all prior and contemporaneous written and oral agreements,
arrangements, understandings, negotiations, communications, covenants,
representations and warranties among the parties hereto relating to the subject
matter hereof.

(ii) Officer acknowledges that from time to time, the Company may establish,
maintain or distribute the employee manuals or handbooks or personnel policy
manuals, and Officers or other representatives of the Company may make written
or oral statements relating to personal policies and procedures. Such manuals,
handbooks and statements are intended only for general guidance. No policies,
procedures or statements of any nature by or on behalf of the Company (whether
written or oral, and whether or not contained in any the employee manual or
handbook or personnel policy manual), and no acts or practices of any nature,
shall be construed to modify this Agreement.

(f) Notices. Any and all notices, demands, requests, elections and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given (i) upon personal delivery;
(ii) upon confirmation of receipt when sent by facsimile transmission; (iii) one
business day after deposit during normal business hours with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt; (iv) five business days after being sent by first class
(certified or registered) mail, postage prepaid, return receipt requested, in
each case to the following addresses:

 

10



--------------------------------------------------------------------------------

If to the Company:

PowerSecure International, Inc.

1609 Heritage Commerce Court

Wake Forest, North Carolina 27587

Attn: Sidney Hinton, Chief Executive Officer

Telephone: (919) 453-1750

Facsimile: (919) 453-1768

With copies to:

Paul R. Hess, Esq.

Kegler, Brown, Hill & Ritter Co., L.P.A.

65 E. State Street, Suite 1800

Columbus, Ohio 43215

Telephone: (614) 462-5400

Facsimile: (614) 464-2634

If to Officer to:

Gary J. Zuiderveen

2236 S. Pinon Ct.

Denver, CO 80210

Telephone: (303) 778-7289

Facsimile:

Any party hereto may send any notice, demand, request, election or other
communication to the intended recipient at its address set forth above using any
other means (such as expedited courier, messenger service, telecopy, telex,
ordinary mail or electronic mail), but no such notice, demand, request or other
communication shall be deemed to have been given until it is actually received
by the recipient. Any party hereto may change its designated address by giving
written notice to all other parties.

(g) Waiver. The obligations of any party hereunder may be waived only with the
written consent of the party or parties entitled to the benefits the obligations
so involved. Any waiver of a breach or violation of or default under any
provision of this Agreement shall not be construed or operate as, or constitute,
a waiver of any other or subsequent breach or violation of or default under that
provision or any other provision of this Agreement. The failure of any party to
insist upon strict compliance with any provision of this Agreement on any one or
more occasions shall not be construed or operate as, or constitute, a continuing
waiver of, or an estoppel of that party’s right to insist upon strict compliance
with, that provision or any other provision of this Agreement.

(h) Severability. The provisions of this Agreement shall be deemed severable. If
any provision of this Agreement is determined to be illegal, invalid or
unenforceable in any situation: (i) the parties hereto shall agree to a suitable
and equitable provision to be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision; and (ii) the remainder of this Agreement shall remain
in full force and effect, and the application of such provision in any other
situation shall not be affected.

 

11



--------------------------------------------------------------------------------

(i) Counterparts. This Agreement may be executed in any number of counterparts
(including counterparts executed by less than all parties hereto), each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(j) Headings. The headings used herein are solely for convenience of reference
and shall not be given any effect in the construction or interpretation of this
Agreement.

(k) No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
in intended to create or confer and shall not be construed or operate as
creating or conferring, any rights or remedies under or by reason of this
Agreement, upon any Person other than the parties hereto and their respective
successors and permitted assigns.

(l) Further Assurances. The parties hereto agree to take or cause to be taken
all actions, which are necessary, convenient or desirable in order to effect the
transactions contemplated by this Agreement.

(m) Best Efforts. Each of the parties hereto shall act in good faith and use its
best efforts to bring about the transactions contemplated by this Agreement.

(n) Expenses. Except as otherwise expressly provided herein, each of the parties
to this Agreement shall pay his or its own costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated hereby.

(o) Construction. In the event an ambiguity or question or intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any of the
provisions of this Agreement.

(p) Specific Performance. Each of the parties hereto acknowledges and agrees
that the other parties hereto would suffer irreparable damage for which an
adequate remedy at law would not be available in the event any of the provisions
of this Agreement is not performed in accordance with its specific terms or
otherwise is breached. Accordingly, each of the parties hereto agrees that the
non-breaching parties shall be entitled to an injunction, restraining order or
other form of equitable relief from any court of competent jurisdiction to
prevent breaches of, and to specifically enforce, the provisions of this
Agreement.

(q) Interpretation of Certain Provisions. Except as otherwise expressly provided
herein, as used in this Agreement:

(i) Any reference to any federal, state, local or foreign statute or law shall
be deemed also to include a reference to all rules and regulations promulgated
thereunder.

(ii) The term “including” means “including, without limitation”.

 

12



--------------------------------------------------------------------------------

(iii) The term “Entity” means and includes a corporation, partnership, limited
liability company, joint venture, trust, association, unincorporated
organization, governmental or regulating body or authority, or any other form of
business or entity.

(iv) The term “Person” means and includes an individual and an Entity.

(v) The number and gender of each noun and pronoun and the terms “Person” and
“Persons” and the like shall be construed to mean such number and gender as the
context, the circumstances or its antecedent may require.

(vi) The terms “hereof”, “herein”, “hereunder” and words of similar import refer
to this Agreement as a whole, and not to any Section, subsection or clause of
this Agreement.

(vii) Each reference to a Section means such Section of this Agreement.

* * * * * * * * *

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Employment and Non-Competition Agreement has been
executed and delivered by or on behalf the parties hereto, effective as of the
date first above written.

 

   

THE COMPANY:

 

POWERSECURE INTERNATIONAL, INC.

    By:   /s/ Christopher T. Hutter       Christopher T. Hutter, Executive Vice
President and Chief Financial Officer    

Attest:

    By:   /s/ John A. (Andy) Miller       John A. (Andy) Miller, Chairman of the
Compensation Committee    

OFFICER:

   

/s/ Gary J. Zuiderveen

    Gary J. Zuiderveen

 

14